                                             Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JEFFREY MILLS,                                  Case No. 16-cv-05095-HSG
                                   8                     Plaintiff,                         ORDER REOPENING CASE;
                                                                                            VACATING JUDGMENT; VACATING
                                   9               v.                                       IN PART ORDER GRANTING
                                                                                            SUMMARY JUDGMENT; STAYING
                                  10        K. MITCHELL, et al.,                            ACTION AND REFERRING FOR
                                                                                            SETTLEMENT PROCEEDINGS;
                                  11                     Defendants.                        DIRECTIONS TO CLERK
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, a prisoner incarcerated at San Quentin State Prison (“SQSP”) and proceeding pro
                                  14   se, filed the instant civil rights action under 42 U.S.C. § 1983. For the reasons set forth below, the
                                  15   Court REOPENS the instant action; VACATES the March 19, 2018 judgment; VACATES in part
                                  16   the prior grant of summary judgment in favor of Defendants; and REFERS this case for settlement
                                  17   proceedings.
                                  18                                              DISCUSSION
                                  19   I.       Procedural Background
                                  20            On April 19, 2016, Plaintiff commenced the instant action.1 The Court found the
                                  21   complaint stated a cognizable claim for retaliation in violation of the First Amendment, and a
                                  22   cognizable state-law intentional tort claim when it made the following allegations: (1) Officer
                                  23   Arana removed Plaintiff from his lead yard attendant job in May 2015 and reassigned him to
                                  24   sweeping and mopping stairs; withheld Plaintiff’s May 2015 pay; moved Plaintiff from his cell in
                                  25   June 2015; and continually harassed Plaintiff from late 2014 through March 2016, all in retaliation
                                  26
                                       1
                                  27    Plaintiff commenced this action by filing a complaint in Marin County Superior Court on April
                                       19, 2016. Dkt. No. 1 at 1. Plaintiff served Defendants in accordance with California law on
                                  28   August 3, 2016, and Defendants removed this action to federal court on September 2, 2016. Dkt.
                                       No. 1.
                                           Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 2 of 6




                                   1   for filing a successful grievance; (2) Sgt. Blarcom, Lt. Walls, and Capt. Evans participated in the

                                   2   retaliation and civil rights violations when they were informed of, but did not stop, Officer

                                   3   Arana’s retaliation and harassment; (3) Officer Mitchell participated in the retaliation and civil

                                   4   rights violations when he covered up the other defendants’ misconduct; and (4) all defendants

                                   5   engaged in retaliation and civil rights violations when they conducted a “massive” search of

                                   6   Plaintiff’s cell in February 2016; moved him from his cell in February 2016; added false

                                   7   documents to his grievances; and falsified a 129B chrono. Dkt. No. 1; Dkt. No. 14 at 5–7.

                                   8          On March 19, 2018, the Court granted Defendants’ motion for summary judgment for

                                   9   failure to exhaust administrative remedies. In the order granting summary judgment, the Court

                                  10   identified Grievance Nos. SQ-15-1751, SQ-15-02514, and SQ-15-03254 as the grievances

                                  11   relevant to the issues raised in this action, and concluded that none of these grievances had been

                                  12   exhausted. These grievances raised the first three claims identified by the Court, but did not raise
Northern District of California
 United States District Court




                                  13   Plaintiff’s claims regarding Defendants’ actions in 2016. The Court concluded that Plaintiff had

                                  14   not exhausted his administrative remedies with respect to the first three claims because he had not

                                  15   appealed Grievance No. SQ-15-1751 to the third and final level of review, and because he did not

                                  16   exhaust Grievance Nos. SQ-15-02514 and SQ-15-03254 prior to filing suit. The Court further

                                  17   concluded that Plaintiff’s claims regarding Defendants’ actions in 2016 were unexhausted because

                                  18   they had not been raised in any of these three grievances. See generally Dkt. No. 31. The Court

                                  19   entered judgment in favor of defendants that same day. Dkt. No. 32.

                                  20          Plaintiff appealed. Dkt. No. 33.

                                  21          On February 6, 2020, the Ninth Circuit found that the California Department of

                                  22   Corrections’ handling of Grievances Nos. SQ-15-1751, SQ-15-2514, and SQ-15-2839 effectively

                                  23   made administrative remedies unavailable to Plaintiff,2 and that this Court erred in disregarding

                                  24   Grievance No. SQ-15-2839 as unrelated to this action. Dkt. No. 41. The Ninth Circuit reversed

                                  25   and remanded for further proceedings. Id.

                                  26          Accordingly, the Court REOPENS the instant action and VACATES the March 19, 2018

                                  27
                                       2
                                  28    Plaintiff did not raise Grievance No. SQ-15-3254 on appeal. Mills v. Mitchell, slip op. no. 18-
                                       15531 at 3 n.1.
                                                                                      2
                                             Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 3 of 6




                                   1   related judgment.

                                   2   II.      Vacating in Part Prior Grant of Summary Judgment

                                   3            As explained below, the Court VACATES in part the March 19, 2018 order granting

                                   4   defendants’ summary judgment motion.

                                   5            In accordance with the Ninth Circuit’s memorandum opinion, the Court finds that

                                   6   Grievances Nos. SQ-15-1751, SQ-15-2514, and SQ-15-2839 effectively made administrative

                                   7   remedies unavailable to Plaintiff. Accordingly, Plaintiff has exhausted his administrative

                                   8   remedies with respect to his claims that (1) Officer Arana committed an intentional tort against

                                   9   him and retaliated against him in violation of the First Amendment when he removed Plaintiff

                                  10   from his lead yard attendant job in May 2015 and reassigned him to sweeping and mopping stairs;

                                  11   withheld Plaintiff’s May 2015 pay; moved Plaintiff from his cell in June 2015; and, starting in late

                                  12   2014, continually harassed Plaintiff in retaliation for filing a successful grievance; (2) Sgt.
Northern District of California
 United States District Court




                                  13   Blarcom, Lt. Walls, and Capt. Evans participated in the retaliation, civil rights violations, and

                                  14   intentional tort when they were informed of, but did not stop, Officer Arana’s retaliation and

                                  15   harassment; and (3) Officer Mitchell participated in the retaliation, civil rights violations, and

                                  16   intentional tort when he covered up the other defendants’ misconduct. The Court therefore

                                  17   VACATES the grant of summary judgment in favor of Defendants on these claims.

                                  18            However, none of these three grievances exhausted Plaintiff’s claims regarding

                                  19   Defendants’ February 2016 alleged actions, i.e. his claims that Defendants retaliated against him,

                                  20   committed civil rights violations, and committed an intentional tort when they conducted a

                                  21   “massive” search of Plaintiff’s cell on February 3, 2016; moved him from his cell on February 4,

                                  22   2016; and added a falsified 129B chrono to his grievances on January 25, 2016.

                                  23            Grievance No. SQ-15-1751, submitted on June 11, 2015, alleged that Officer Arana had

                                  24   harassed Plaintiff by inter alia illegally removing him from his job in or around June 2015;

                                  25   withholding his May 2015 pay; and moving him to a new cell in June 2015. The last action taken

                                  26   with respect to Grievance No. SQ-15-1751 by prison officials occurred on September 19, 2016.

                                  27   Dkt. No. 24-1 at 33-49.

                                  28            Grievance No. SQ-15-2514, submitted on August 26, 2015, alleged that Officer Arana had
                                                                                          3
                                          Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 4 of 6




                                   1   harassed Plaintiff since May 2, 2015 in the following ways: treated Plaintiff with disrespect and

                                   2   contempt in the presence of other inmates; instructed Plaintiff to clean areas that were the

                                   3   responsibility of other porters; and tried to get Plaintiff to quit his job or accept another job

                                   4   assignment. Dkt. No. 24-1 at 57–60. The grievance also alleged that Plaintiff reported these acts

                                   5   of retaliation to Lt. Walls and Officer Arana in August 2015; and that Officer Arana and Lt. Walls

                                   6   retaliated against Plaintiff for filing grievances by urging Plaintiff to consider going to third watch

                                   7   or accepting a different job. The last action taken with respect to Grievance No. SQ-15-2514 by

                                   8   prison officials occurred on June 22, 2016. Dkt. No. 24-1 at 55-62.

                                   9           Grievance No. SQ-15-2839, submitted on June 11, 2015, alleged that prison officials had

                                  10   failed to provide him with copies of his timekeeping / pay sheets, despite repeated requests.

                                  11   Grievance No. SQ-15-2839 also stated that Plaintiff had informed officer Arana that officer Arana

                                  12   had, as part of a pattern of retaliation, harassment, and oppression, illegally reassigned him to
Northern District of California
 United States District Court




                                  13   another job on August 27, 2015. Grievance No. SQ-15-2839 requested that Plaintiff be provided

                                  14   with a copy of his timekeeping sheets and of his job change slip; that an audit be conducted of the

                                  15   inmate timekeeping sheets; that Plaintiff be reinstated in his job; and that Plaintiff receive a raise

                                  16   and back pay for May 2015. Dkt. No. 24-1 at 46-49. The last action taken with respect to

                                  17   Grievance No. SQ-15-2839 by prison officials occurred on April 5, 2016. Dkt. No. 24-1 at 44-45.

                                  18           The February 2016 incidents happened after Grievances Nos. SQ-15-1751, SQ-15-2514,

                                  19   and SQ-15-2839 were submitted to prison officials. None of these grievances raise claims

                                  20   regarding events in 2016. See generally Dkt. No. 24-1 at 33-62. Plaintiff’s appeals challenging

                                  21   the first level and second level decisions also do not mention events in 2016. See id.

                                  22           Accordingly, the Court does not vacate its grant of summary judgment for failure to

                                  23   exhaust administrative remedies in favor of Defendants with respect to Plaintiff’s claims that

                                  24   Defendants engaged in retaliation and civil rights violations when they conducted a “massive”

                                  25   search of Plaintiff’s cell on February 3, 2016; moved Plaintiff from his cell on February 4, 2016;

                                  26   and added a falsified 129B chrono to his grievances on January 25, 2016. Nor does the Court

                                  27   vacate the related dismissal without prejudice of these claims. Plaintiff may re-file these claims in

                                  28   a new action after he has exhausted his administrative remedies for these claims.
                                                                                           4
                                          Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 5 of 6




                                   1   III.   Referral to Settlement Proceedings

                                   2          The following claims remain in this action. Defendants Arana, Blarcom, Walls, Evans,

                                   3   and Mitchell violated the First Amendment and committed an intentional tort against Plaintiff

                                   4   when they took the following actions: (1) when Officer Arana removed Plaintiff from his lead

                                   5   yard attendant job in May 2015 and reassigned him to sweeping and mopping stairs; withheld

                                   6   Plaintiff’s May 2015 pay; moved Plaintiff from his cell in June 2015; and continually harassed

                                   7   Plaintiff from late 2014 through March 2016 in retaliation for filing a successful grievance;

                                   8   (2) when Sgt. Blarcom, Lt. Walls, and Capt. Evans were informed of, but did not stop, Officer

                                   9   Arana’s retaliation and harassment; and (3) when Officer Mitchell covered up the other

                                  10   defendants’ misconduct.

                                  11          The case is hereby REFERRED to Magistrate Judge Robert Illman for settlement

                                  12   proceedings pursuant to the Pro Se Prisoner Mediation Program. Such proceedings shall take
Northern District of California
 United States District Court




                                  13   place within 120 days of the date this order is filed, or as soon thereafter as Magistrate Judge

                                  14   Illman’s calendar will permit. Magistrate Judge Illman shall coordinate a place, time and date for

                                  15   one or more settlement conferences with all interested parties and/or their representatives and,

                                  16   within fifteen days of the conclusion of all settlement proceedings, shall file with the Court a

                                  17   report thereon. The Clerk is directed to serve Magistrate Judge Illman with a copy of this order

                                  18   and to notify Magistrate Judge Illman that a copy of the Court file can be retrieved from the

                                  19   Court’s electronic filing database.

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons, the Court orders as follows.

                                  22          1.      The Court REOPENS the instant action and VACATES the March 19, 2018

                                  23   judgment.

                                  24          2.      The Court VACATES in part the March 19, 2018 order granting Defendants’

                                  25   summary judgment motion.

                                  26          3.      The Court REFERS this case to Magistrate Judge Robert Illman for settlement

                                  27   proceedings pursuant to the Pro Se Prisoner Mediation Program. The Clerk is directed to serve

                                  28   Magistrate Judge Illman with a copy of this order and to notify Magistrate Judge Illman that a
                                                                                         5
                                          Case 4:16-cv-05095-HSG Document 49 Filed 01/19/21 Page 6 of 6




                                   1   copy of the Court file can be retrieved from the Court’s electronic filing database.

                                   2          4.      In view of the referral, further proceedings in this case are hereby STAYED. The

                                   3   Clerk shall ADMINISTRATIVELY CLOSE this case until further order of the Court. If the case

                                   4   is not settled, the Court will enter a new scheduling order for further proceedings.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 1/19/2021

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
